DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose configuring a high voltage charging system to operate in a wireless charging mode to charge a battery after a power source has been disconnected from the high voltage charging system, wherein the high voltage charging system comprises a rectifier, a first power converter, a second power converter connected in cascade, and a load switch connected between a voltage bus and a power port configured to be connected to the power source; and configuring the high voltage charging system to operate in a wired charging mode to charge the battery after the power source has been connected to the high voltage charging system.
	Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose configuring a high voltage charging system to leave a wired charging mode and enter into a wireless charging mode after a power source has been disconnected from the high voltage charging system, wherein: the power source is coupled to a voltage bus of the high voltage charging system through a cable and a load switch; and the high voltage charging system comprises a rectifier, a first power converter, a second power converter connected in cascade; and configuring the high voltage charging system to leave the wireless charge mode and enter into the wired charging mode after the power source has been connected to the high voltage charging system.
		Claim 17 is allowable over the prior art of record, because the prior art of record does not disclose configuring a high voltage charging system to have transitions between a wired charging mode and a wireless charging mode, wherein: a power source is configured to be coupled to a voltage bus of the high voltage charging system through a cable and a load switch; and the high voltage charging system comprises a rectifier, a first power converter, a second power converter connected in cascade.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836